Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 October 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Mon Venerable!
                            Aux Avoyelles le 25 Oct. 1807.
                        
                        Lorsque j’habitois Baltimore, Vous m’avez chargè de Vous procurer des Graines ou plantes d’Estragon—  Je n’ai
                            pas pû en trouver nul part. j’en ai demandè d’Europe, je l’ai recu le printems passè, je l’ai plantè, mais il a tout
                            peris.
                        Pour m’en dedomager, je viens de le trouver indigène ici dans
                            le bois—j’en ai ramassè des Graines—et je le plaisir de Vous en presenter çijoint
                        Peut être Vous ferez bien, de le traiter a peu près d’apres la direction, que prescrit le Botaniste
                            Cultivateur.
                        Comme je ne peux pas douter, que la première Lettre, que je Vous ai adresseè d’ici au printems par
                            l’entremise du Maître de la poste a Notre Capitale ne Vous soit parvenuë, je me flatte d’y obtenir bientot une reponse de
                            Vous, avec le Livre, que j’ai pris la Libertè de Vous demander, savoir: le Parkyns avec le texte
                            Allemand, que je Vous avois pretè.
                        Je Vous prie d’offrir mes respects a tous les membres de Votre famille, que j’ai l’avantage de Connoitre, et
                            d’agreèr—avec la meme faveur, que Vous le faisiez lors de mes sejours a Baltimore—mes toujours sincères, pures et
                            profonds homages.
                        
                            Reibelt
                            
                        
                        
                            P.S. Le Gen. Dearborn me doit une reponse aussi.
                        
                    